Citation Nr: 0329611	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to the service-connected 
inactive pulmonary tuberculosis.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to June 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1999 and March 2002 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the January 1999 
rating decision, the RO continued the noncompensable 
evaluation for the service-connected inactive pulmonary 
tuberculosis.  In the March 2002 rating decision, the RO 
denied service connection for chronic obstructive pulmonary 
disease as secondary to the service-connected inactive 
pulmonary tuberculosis.


REMAND

In March 2000, the veteran and his brother testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  That same month, the Board remanded the veteran's 
claims for additional development and adjudicative action.

When the case came back to the Board, it denied a compensable 
evaluation for the service-connected inactive pulmonary 
tuberculosis and denied service connection for chronic 
obstructive pulmonary disease as secondary to the service-
connected inactive pulmonary tuberculosis in an August 2002 
decision.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, the veteran and the Secretary of VA (parties) 
filed a joint motion for remand, asserting that the Board had 
not adequately considered "all . . . applicable provisions 
of law" in the decision and had not provided an adequate 
statement if reasons or bases for its decision, as required 
by 38 U.S.C. § 7104(a)(d)(1).  The Court granted the joint 
motion that same month.  The case has been returned to the 
Board for further appellate review.

In the joint motion for remand, the parties noted that 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (emphasis added).  In this case, the 
veteran has not been provided, in the same notice, of the 
evidence necessary to substantiate his claims and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  See Charles v. Principi, 16 Vet. App. 370, 373-74; 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, these claims must be remanded for compliance 
with the statute.

Additionally, the Board notes that the veteran has not been 
examined since September 2000, and a more recent examination 
is necessary to determine the current level of the service-
connected inactive pulmonary tuberculosis.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative, if any, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims for entitlement 
to (i) a compensable evaluation for 
inactive pulmonary tuberculosis and (ii) 
service connection for chronic 
obstructive pulmonary disease as 
secondary to the service-connected 
inactive pulmonary tuberculosis, and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
inactive pulmonary tuberculosis.  The 
examiner must be informed that the 
veteran is service connected for inactive 
pulmonary tuberculosis.  All necessary 
tests and studies, including a pulmonary 
function test, should be performed and 
reported.  The examiner is requested to 
review the veteran's claims folder in 
conjunction with this examination and 
should state in the examination report 
that the claims file has been reviewed.  
The examiner is asked to review the 
pulmonary function test results prior to 
entering a diagnosis.  The examiner is 
asked to state whether or not an 
obstructive ventilatory defect, if any, 
is attributable to the service-connected 
inactive pulmonary tuberculosis.  Any 
opinion expressed should be accompanied 
by a written rationale with evidence in 
the claims file and/or sound medical 
principles.

3.  The veteran is hereby notified that 
failure to report for a VA examination in 
connection with a claim for an increased 
evaluation, without good cause shown, 
will result in a denial of the claim.  38 
C.F.R. § 3.655 (2003).

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  The RO should then readjudicate the 
claims for entitlement to (i) a 
compensable evaluation for inactive 
pulmonary tuberculosis and (ii) service 
connection for chronic obstructive 
pulmonary disease as secondary to the 
service-connected inactive pulmonary 
tuberculosis.  The RO is free to do any 
additional development it deems 
necessary.  If the benefits remain 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the veteran's 
VA claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the 
issues currently on appeal, including 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

6.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


